USCA4 Appeal: 21-2115      Doc: 6        Filed: 02/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2115


        DERRICK ALLEN,

                            Plaintiff - Appellant,

                     v.

        GOVERNOR ROY COOPER; ROY LEE GUY; LAURA DIAN LOEWE; THE
        OFFICE OF EXECUTIVE CLEMENCY,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00794-TDS-LPA)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2115      Doc: 6        Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

               Derrick Allen appeals the district court’s order accepting the recommendation of the

        magistrate judge and dismissing Allen’s 42 U.S.C. § 1983 complaint under 28 U.S.C.

        § 1915(e)(2)(B). We have reviewed the record and find no reversible error. Accordingly,

        we affirm for the reasons stated by the district court. Allen v. Cooper, No. 1:19-cv-00794-

        TDS-LPA (M.D.N.C. Sept. 29, 2021). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2